                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JERIT DEVON AARON,
                                   7                                                           Case No. 20-cv-01752-JSC
                                                         Plaintiff,
                                   8
                                                  v.                                           ORDER TO SHOW CAUSE
                                   9
                                         JOSIE GASTELO,                                        Re: Dkt. No. 1
                                  10
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a prisoner of the State of California, filed a habeas corpus petition pursuant to 28

                                  14   U.S.C. § 2254. Petitioner has paid the $5.00 filing fee. His petition sets forth 3 claims challenging

                                  15   the constitutionality of Petitioner’s conviction in state court: (1) that he was denied his Fourteenth

                                  16   Amendment right to Due Process because there was insufficient evidence to support the convictions

                                  17   for first degree burglary, attempted first degree burglary, and dissuading a witness; (2) that he was

                                  18   denied his Fourteenth Amendment right to Due Process by the consolidation of his two cases where

                                  19   the evidence was not cross-admissible and the effect of the joinder was to make the evidence in each

                                  20   case appear stronger; and (3) that the cumulative effect of multiple constitutional errors denied

                                  21   Petitioner his Fourteenth Amendment right to Due Process.

                                  22           These claims, when liberally construed, are cognizable and potentially meritorious. Good

                                  23   cause appearing, Respondent is hereby ordered to show cause why the petition should not be

                                  24   granted.

                                  25           In order to expedite the resolution of this case, it is further ordered as follows:

                                  26           1. The Clerk shall serve Respondent and the Respondent’s attorney, the Attorney General

                                  27   of the State of California, with a copy of this order and the petition with all attachments.

                                  28           2. Consistent with Habeas Local Rule 2254-6, Respondent shall file with the court and
                                   1   serve on Petitioner, within 60 days of service of the petition and this order, an answer conforming

                                   2   in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing cause why a writ of

                                   3   habeas corpus should not be granted based on the claims found cognizable herein. Respondent

                                   4   shall file with the answer and serve on Petitioner a copy of all portions of the state trial record that

                                   5   have been transcribed previously and that are relevant to a determination of the issues presented

                                   6   by the petition.

                                   7          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   8   court and serving it on Respondent within 30 days of the date the answer is filed.

                                   9          3. Respondent may file, within 60 days, a motion to dismiss on procedural grounds in lieu

                                  10   of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing

                                  11   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the court and

                                  12   serve on Respondent an opposition or statement of non-opposition within 30 days of the date the
Northern District of California
 United States District Court




                                  13   motion is filed, and Respondent shall file with the court and serve on Petitioner a reply within 14

                                  14   days of the date any opposition is filed.

                                  15          4. The Clerk shall send a notice to Petitioner and Respondent regarding consenting to the

                                  16   jurisdiction of a magistrate judge.

                                  17

                                  18

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 16, 2020

                                  21

                                  22                                                                  ________________________
                                                                                                      JACQUELINE SCOTT CORLEY
                                  23                                                                  United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
